                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Dustin Lee MacLeod,

                          Plaintiff,    Case No. 18-cv-11653

v.                                      Judith E. Levy
                                        United States District Judge
William Moritz, et al.,
                                        Mag. Judge Mona K. Majzoub
                          Defendants.

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [43]

     Before the Court is Magistrate Judge Mona K. Majzoub’s Report

and Recommendation (“R&R”) recommending that the Court grant

defendants William Moritz, Wade Hamilton, Steve Milford, Scott

Whitcomb, Rick McDonald, Greg Drogowski, Eric Botorff, Lori Burford,

and Dennis Knapp’s motion to dismiss (ECF No. 19) and deny plaintiff

Dustin MacLeod’s motion for summary judgment (ECF No. 26). The R&R

recommends granting defendants’ motion to dismiss because the

complaint does not state a claim for which relief can be granted. Plaintiff

submitted eight objections to the R&R, one of which has two sub-parts

(ECF No. 46, 49), and defendants responded. (ECF No. 48.) For the
reasons set forth below, plaintiff’s objections are overruled, and the R&R

is adopted in full.

    I.        Background

         The Court has carefully reviewed the R&R and is satisfied that it is

a thorough account of the relevant portions of the record. The Court

incorporates the factual background from the R&R as if set forth herein.

   II.        Legal Standard

         A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties     to   ‘specify   the   part   of   the   order,   proposed   findings,

recommendations, or report to which [the party] objects’ and to ‘state the

basis for the objection.’” Pearce v. Chrysler Group LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018). Objections that restate arguments already

presented to the magistrate judge are improper, Coleman-Bey v.

Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing Brumley v.

Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that dispute the


                                         2
general correctness of the report and recommendation. Miller v. Currie,

50 F.3d 373, 380 (6th Cir. 1995).

      Moreover, objections must be clear so that the district court can

“discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); see also Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that

objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). In sum, plaintiff’s objections must be clear and specific

enough that the Court can squarely address them on the merits. See

Pearce, 893 F. 3d at 346.

      Although most of plaintiff’s objections are difficult to comprehend,

the Court will construe them liberally and in favor of the self-

represented1 plaintiff.


      1  Plaintiff moved for appointment of counsel twice, and both motions were
denied. (ECF No. 16, PageID.214; ECF No. 42, PageID.718). Mr. Phil Bellfy, having
lost his motion to intervene (ECF No. 42, PageID.716-717), filed a paper purporting
to be a notice of appearance of counsel on plaintiff’s behalf. (ECF No. 53, PageID.780.)
Bellfy then filed a paper entitled “Second Motion to Deny Defendants’ Motion to
Dismiss and to Schedule Discovery and a Date for Trial,” (ECF No. 54 PageID.784)
where he states he is “Counsel for Plaintiff.” (Id. at PageID784, 788.) Mr. Bellfy’s
filings do not comply with the Eastern District of Michigan Local Rules, specifically
E.D.Mich. LR 83.20.

Only persons who are “admitted to practice in a court of record in a state, territory,
commonwealth, or possession of the United States… and who is in good standing [are]
eligible for admission to the bar of this court…” Id. Mr. Bellfy is not admitted to the
                                           3
  III.        Analysis

                 A.   Objection 1

         In his first objection, plaintiff disputes the R&R’s finding that he

has not stated a claim under 42 U.S.C. § 1983. (ECF No. 49 PageID.760–

61.) Plaintiff argues that an 1836 Treaty confers a right to bring an

individual case of this nature under § 1983.

         For a treaty to create an individual right that is enforceable by a

private litigant under § 1983, it must “unambiguously confer[]” the right

to do so with “unmistakable” language. See Gonzaga Univ. v. Doe, 536

U.S. 273, 283–84 (2002). The private rights of action created by a treaty

cannot be “broad” or “nonspecific.” Westside Mothers v. Olszewski, 454

F.3d 456, 461 (6th Cir. 2006). Here, there is no specific language in the

Treaty conferring the right for an individual to bring an action to enforce

its terms. In United States v. Michigan, 471 F. Supp. 192, 271–72 (W.D.

Mich. 1979), which analyzed the same 1836 Treaty, the court also held

that the Treaty did not confer individually enforceable rights on the


State Bar of Michigan or the Eastern District of Michigan. He provides a certificate
from the Sault Ste. Marie Chippewa Tribal Court, which states that he was admitted
and qualified to practice “as a Lay Advocate in Sault Ste. Marie Chippewa Tribal
Court,” which, on its own, does not confer his admission or authority to practice law
(or hold himself out as practicing law) in this Court. Accordingly, plaintiff is treated
as a self-represented party in this case.
                                           4
members of the tribe: “[t]he fishing right reserved by the Indians in 1836

and at issue in this case is the communal property of the tribes which

signed the treaty and their modern political successors; it does not belong

to the individual tribal members.” Id. (emphasis added); see also Bellfy v.

Creagh, No. 15-282, 2015 U.S. Dist. LEXIS 114342, at *3 (W.D. Mich.

Aug. 28, 2015) (“[W]hile it is true that individual members of the tribes

that are parties to the Consent Decree enjoy usufructuary rights– those

rights are ‘communal property of the tribes which signed the treaty and

their modern political successors,’ and do ‘not belong to individual tribal

members.’”) (quoting Michigan, 471 F. Supp. at 261). The Treaty does not

confer a private right of action.

     Plaintiff disagrees with the law. In support, he cites to the 1905

case, United States v. Winans, 198 U.S. 371, 381 (1905), which states:

“Reservations were not of particular parcels of land, and could not be

expressed in deeds, as dealings between private individuals. The

reservations were in large areas of territory, and the negotiations were

with the tribe. They reserved rights, however, to every individual Indian,

as though named therein.” (ECF No. 49, PageID.761.) Winans analyzes

an 1859 fishing treaty between the Yakima Nation of Indians in the state


                                    5
of Washington, which is not the same treaty at issue in this case.

Plaintiff’s argument that Winans confers a private right of action in this

case is incorrect. Plaintiff’s first objection is overruled.

               B.   Objection 2

      Plaintiff’s second objection relates to his allegation that he has

“standing as a right of user [sic] in tribal property derived from the legal

or equitable property right of the Tribe of which he is a member.” (ECF

No. 49, PageID.761.) Specifically, it appears plaintiff alleges that he has

standing to enforce the terms of a 2007 judicial consent decree between,

among others, the United States, the Sault Ste. Marie Tribe of Chippewa

Indians, and the State of Michigan, because he is a member of the Sault

Ste. Marie Tribe of Chippewa Indians. (ECF No. 26, PageID.509.)

      However, the law is well settled that, first, Indian tribal

organizations are sovereign entities, and are distinct from the status of

their individual members. See Oklahoma Tax Comm’n v. Citizen Band

Potawatomi Indian Tribe of Oklahoma, 498 U.S. 505, 514 (1991). And

second, third-parties to a consent decree—even those who are the

intended third-party beneficiaries—lack standing to enforce a consent

decree’s terms. “‘[A] well-settled line of authority from this Court


                                       6
establishes that a consent decree is not enforceable directly or in

collateral proceedings by those who are not parties to it even though they

were intended to be benefited by it.’” Aiken v. City of Memphis, 37 F.3d

1155, 1167 (6th Cir. 1994) (quoting Blue Chip Stamps v. Manor Drug

Stores, 421 U.S. 723, 750 (1975)).

     Plaintiff therefore does not have standing to enforce the 2007

consent decree, even though he is a member of the Sault Ste. Marie Tribe

of Chippewa Indians, which was a party to the Decree. Accordingly,

plaintiff’s second objection is overruled.

              C. Objection 3a

     Plaintiff’s objection 3(a) is not a proper objection. Plaintiff states

that he believes the Magistrate Judge “confused” plaintiff’s property

interest in the $100 civil infraction fine with his allegation that he has a

property interest in the state forest. (ECF No. 49 PageID.761.) However,

there is no indication that the Magistrate Judge was confused, and this

Court’s review leads to the same outcome.

     In Hadix v. Johnson, 133 F.3d 940 (6th Cir. 1998), the plaintiffs in

a class action entered into a consent agreement regarding the conditions

of their confinement. Id. The plaintiffs challenged certain provisions of


                                     7
the consent judgment on due process and equal protection grounds, which

the court did not permit, stating, “[a] consent decree in which the relief

is provided subject to future modification cannot create a vested property

right in that relief for due process purposes.” Id. at 943 n.3. (citing

Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994) (injunctions

operate prospectively and litigants have no vested rights in them)).

      Further, regarding plaintiff’s civil infraction fine of $100, a review

of the record reveals that plaintiff received adequate procedural due

process when he received notice, a hearing, and an appellate process after

receiving the fine. Plaintiff’s objection is overruled.

               D. Objection 3b

      Plaintiff’s objection 3(b) appears to address the Magistrate Judge’s

finding that the facts alleged in plaintiff’s amended complaint do not

support a substantive due process claim. (ECF No. 49 at 761–62.)

Specifically, plaintiff argues that the facts in his amended complaint are

“conscience shocking” in the constitutional sense. (Id.) However,

“conscience shocking” behavior that is actionable under the United States

Constitution must involve egregious circumstances. See Cty. of

Sacramento v. Lewis, 523 U.S. 833, 850–51 (1998).


                                      8
      Plaintiff’s objection here, that “[d]amage to religious property

and/or the obstruction of persons in the free exercise of their religious

beliefs” by its very nature shocks the conscience “of even the most

disinterested person,” and his cite to 18 U.S.C. § 247, do not meet the

legal standard for substantive due process. Therefore, plaintiff’s objection

3b is overruled.

                 E. Objection 4

      Plaintiff’s fourth objection involves his allegation that defendants

would not have removed his structures if they had believed the structures

were mere brush blinds, but instead targeted the structures because

defendants knew they were sweat lodges. (ECF No. 49, PageID.762.) He

argues that this “is an issue for the trier of fact to determine.” (Id.) But

this argument is not supported by the facts.

      According to the Michigan Hunting Digest rules supplied by

defendants,2 ground blinds must be “constructed exclusively of dead and


      2 When a court is presented with a Rule 12(b)(6) motion testing the sufficiency
of a complaint, “it may consider the Complaint and any exhibits attached thereto,
public records, items appearing in the record of the case and exhibits attached to
defendant’s motion to dismiss so long as they are referred to in the Complaint and
are central to the claims contained therein.” Bassett v. Nat’l Collegiate Athletic Ass’n,
528 F.3d 426, 430 (6th Cir. 2008). The Treaty of Washington, Inland Consent Decree,
2018 Michigan Hunting Digest, the MDNR State Land Rules referenced in the
                                           9
natural materials found on the ground in the area of the blind” and

cannot be “fastened in any permanent manner.” (ECF No. 19-8,

PageID.4.) They must also be “clearly portable and removed at the end of

each day’s hunt.” (Id.) Plaintiff has not pleaded any facts that would

indicate that his structures were destroyed because of their religious

character. Accordingly, plaintiff’s fourth objection is overruled.

                F. Objection 5

      Plaintiff’s fifth objection appears to involve his argument that

Michigan Department of Natural Resources (“MDNR”) State Land Rule

299.222 violates plaintiff’s religious practice. On the contrary, the law is

settled that, unless that MDNR State Land Rule 229.922 “targets

religious conduct for distinctive treatment,” it does not violate the law.

(ECF No. 49, PageID. 762.) See Church of Lukumi Babalu Aye, Inc. v.

City of Hialeah, 508 U.S. 520, 534 (1993). MDNR State Land Rule

299.922 is neutral, generally applicable, and does not even “subtl[y]

depart[] from neutrality.” Id. (quoting Gillette v. United States, 401 U.S.




defendants’ motion to dismiss, and in their joint reply in support of their motion to
dismiss, fall within these categories of documents. (ECF Nos. 19-2 – 19-10.)
                                         10
437, 452 (1971)). Plaintiff’s argument is therefore unsupported by the

facts or law.

     He also argues that the 1836 Treaty of Washington and its

attendant Consent Decree is “the Supreme Law of the Land,” which

supersedes MDNR State Land Rule 299.922. This is an incorrect

understanding of the law, and unsupported by any facts. (ECF No. 49

PageID. 762.) Plaintiff’s fifth objection is overruled.

                G. Objection 6

     Plaintiff’s sixth objection regards the R&R’s recommendation that

the Court dismiss plaintiff’s claims for relief under 18 U.S.C. § 241

(criminal conspiracy), § 242 (deprivation of rights under color of law), and

§ 247 (obstruction of religious exercise). (See ECF No. 43, PageID.731.)

18 U.S.C. §§ 241, 242, and 247 are criminal statutes. “[T]he general rule

is that a private right of action is not maintainable under a criminal

statute.” American Postal Worker's Union AFL–CIO, Detroit Local v.

Independent Postal Sys. of America, 481 F.2d 90, 93 (6th Cir. 1973).

“Equally important is the firmly established principle that criminal

statutes can only be enforced by the proper authorities of the United

States Government and a private party has no right to enforce these


                                     11
sanctions.” Id. (internal quotation marks and citation omitted). “[W]here

there is a ‘bare criminal statute, with absolutely no indication that civil

enforcement of any kind was available to anyone,’ a private cause of

action will not be inferred.” Marx v. Centran Corp., 747 F.2d 1536, 1549

(6th Cir. 1984) (quoting Cort v. Ash, 422 U.S. 66, 80 (1975)); see also

Adams v. CitiGroup Global Market Realty Corp., No. 11-10178, 2011 U.S.

Dist. LEXIS 6402 at *3–4 (E.D. Mich. Jan. 24, 2011). Plaintiff cannot

privately enforce a criminal statute through this civil action. Accordingly,

his sixth objection is overruled.

              H. Objection 7

     Plaintiff’s seventh objection regards the Magistrate Judge’s

recommendation that plaintiff does not have the type of cognizable

ownership interest in the state forest land that would be required for the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”) to

apply. (ECF No. 49 PageID.763.) Plaintiff again cites to Winans, 198 U.S.

371, which was decided in 1905 and is inapplicable to a statute enacted

nearly 100 years later.

     Section 3 of RLUIPA, 42 U.S.C. § 2000cc-1(a)(1), provides in part:

           No government shall impose or implement a land use
           regulation in a manner that imposes a substantial
                                    12
           burden on the religious exercise of a person, including a
           religious assembly or institution, unless the government
           demonstrates that imposition of the burden on that
           person, assembly, or institution--
           (A) is in furtherance of a compelling governmental
           interest; and
           (B) is the least restrictive means of furthering that
           compelling governmental interest.

     Although RLUIPA protects individuals in their religious exercise,

the statute’s language indicates that it is not intended to operate as “an

outright exemption from land-use regulations.” Living Water Church of

God v. Charter Twp. of Meridian, 258 F. App’x 729, 737 (6th Cir. 2007)

(quoting Civil Liberties for Urban Believers v. City of Chicago, 342 F.3d

at 752, 762 (7th Cir. 2003)).

     Here, plaintiff believes that MDNR State Land Rule 299.922 is a

land use regulation—a “zoning or landmarking law”—that infringes on

his use of state land. However, as set forth above, MDNR State Land Rule

is neutral, generally applicable, and does not even “subtl[y] depart[] from

neutrality.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,

508 U.S. 520, 534 (1993). It does not impose a substantial burden under

RULIPA. Accordingly, plaintiff’s seventh objection is overruled.

              I. Objection 8


                                    13
        Plaintiff’s eighth objection is not a proper objection. Plaintiff objects

to the word “if” in the R&R, where it states, “If the Court adopts the

recommendation to dismiss all of Plaintiff’s federal-law claims.” (ECF No.

49, PageID. 763 (emphasis added).) The objection is not a cognizable

objection under Federal Rule Civil Procedure 72(b)(1)–(3), even when

liberally construed, and it is overruled.

  IV.         Conclusion

        The Court agrees with the analysis and recommendation set forth

in the R&R. Accordingly:

        The Report and Recommendation (ECF No. 43) is ADOPTED;

        Defendants’ motion to dismiss (ECF No. 19) is GRANTED; and

        Plaintiff’s motion for summary judgment (ECF No. 26) is DENIED.

        Furthermore, since the R&R is adopted in full, the case is dismissed

in full and plaintiff’s and Mr. Bellfy’s remaining unresolved motions on

the docket (ECF Nos. 44, 51, and 54) are DENIED as moot.

        IT IS SO ORDERED.

Dated: July 15, 2019                         s/Judith E. Levy
     Ann Arbor, Michigan                     JUDITH E. LEVY
                                             United States District Judge




                                        14
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 15, 2019.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  15
